DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
s 1-5, 8-9, 13-16 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 12 and 14-18 of U.S. Patent No. US 8,681,121 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim a touch panel with wirings of conductive and metal layers formed around input region.
For example:
8,681,121 claim 1
17/193062 claim 1
1. An electrostatic capacitive coupling type touch panel having: an input region; and 
A display device with a touch panel, the touch panel comprising: a touch detection region 
a plurality of wirings formed around the input region; wherein the plurality of wirings respectively have: a conductive layer; and a metal layer formed on the conductive layer; wherein the conductive layer is formed to have a width greater than that of the metal layer; wherein the plurality of wirings have a corner
a plurality of wirings, provided in the peripheral region, electrically connecting between the plurality of electrodes and the plurality of terminals respectively; and a width in the first direction of the first conductive layer is larger than a width in the first direction of the second conductive layer.
the input region having a plurality of X electrodes and a plurality of Y electrodes crossing the X electrodes; the plural wirings respectively being connected to corresponding electrodes of the plurality of X electrodes and the plurality of Y electrodes
including a plurality of electrodes having a first electrode and a second electrode arranged in a first direction; a peripheral region located around the touch detection region; a plurality of terminals provided in the peripheral region;




an insulating film provided on the plurality of electrodes and the plurality of wirings, wherein the first electrode and the second electrode are connected by a connecting part, the connecting part is provided on the insulating film and contacts the first electrode and the second electrode through contact holes in the insulating film, the plurality of wirings respectively have a first conductive layer and a second conductive layer provided on the first conductive layer, the first conductive layer and the second conductive layer are directly contact each other, and 
Claim(s) 1, 12
Claim(s) 1, 4-5, 8, 13, 16, 19
Claim(s) 3-7, 14-18
Claim(s) 2-3, 14-15


Matsuo discloses an insulating film (4b) provided on the plurality of electrodes (12a) and the plurality of wirings (911-919, 921-926, 971) (Figs. 2-3C, Pars. 43, 48), wherein the first electrode (12a) and the second electrode (12a) are connected by a connecting part (5a) (Figs. 2-3B, Par. 43), the connecting part (5a) is provided on the insulating film (4b) (Figs. 3-3C, Par. 43) contacts the first electrode (12a) and the second electrode (12a) through contact holes in the insulating film (4b) (Figs. 3A-3B, Par. 43), the plurality of wirings (911-919, 921-926, 971) respectively have a first conductive layer (9a) (Figs. 2, 3C, Par. 46).
AAPA discloses the plurality of wirings (ML) respectively have a first conductive layer (10) and a second conductive layer (11) provided on the first conductive layer (10) (Figs. 7-8 and 9D, Par. 13), the first conductive layer (10) and the second conductive layer (11) are directly contact each other (Figs. 7-8 and 9D, Par. 13); and a width in the first direction of the first conductive layer (10) is larger than a width in the first direction of the second conductive layer (11) (Figs. 7-9D, Pars. 13).

As to claim 9, U.S. Patent No. 8,681,121 as modified discloses the other one of the first conductive layer (3a) and the second conductive layer (9a) of the first wiring has a second bending portion (upper left corner of 925) located between the touch detection region (10a) and the first bending portion (upper left corner of 926) (Fig. 2, Par. 46, 48). It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 8,681,121 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).
Claims 6-7, 10-12 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 12 and 14-18 of U.S. Patent No. US 8,681,121 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA); in view of U.S. Patent Application Publication No. US 2008/0278380 A1 to Miyoshi.
As to claim 6, U.S. Patent No. 8,681,121 as modified does not expressly disclose the first outer part has two bending points.
Miyoshi discloses the first outer part has two bending points (Fig. 1).  

As to claim 17, see claim 6.
As to claim 7, U.S. Patent No. 8,681,121 as modified discloses the first inner part has only one bending point (Matsuo’s Fig. 2, Par. 46, 48).  It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 8,681,121 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).
As to claim 18, see claim 7.
As to claim 10, U.S. Patent No. 8,681,121 as modified does not expressly disclose a shape of the first bending portion is different from a shape of the second bending portion
Miyoshi discloses a shape of the first bending portion (corner ends of 22 or 21 is tapered) is different from a shape of the second bending portion (inner track corner is 90 degrees) (Miyoshi’s Fig. 1).  
It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 8,681,121 as modified with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 11, see claim 10.  U.S. Patent No. 8,681,121 as modified further discloses the second bending portion (Miyoshi’s inner track corner is 90 degrees, Matsuo’s upper left corner of 925 is 90 degrees) has a second inner part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48) and a second outer part which 
As to claim 12, U.S. Patent No. 8,681,121 as modified discloses a shape of the second inner part is the same as the shape of the second outer part (Matsuo’s Fig. 2, Par. 46, 48).  It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 8,681,121 as modified with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).

Claims 1-5, 8-9, 13-16 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, 11-14, 16-17 and 19-20 of U.S. Patent No. US 9,323,294 in view of U.S. Patent Application Publication No. 2009/0244021 A1 to Matsuo et al. and Applicant Admitted Prior Art (AAPA).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim an electrostatic capacitive coupling type touch panel with wirings of conductive and metal layers formed around input region.
For example:

17/193062 claim 1
1.  An electrostatic capacitive coupling type touch panel comprising: an input region having four sides; a plurality of terminals formed in the peripheral region along a first side of the input region; a peripheral region that is outside of the input region; and 

A display device with a touch panel, the touch panel comprising: a touch detection region including a plurality of electrodes having a first electrode and a second electrode arranged in a first direction; a peripheral region located around the touch detection region; 
Wherein the input region comprises a plurality of X electrodes respectively having an electrode pattern and a plurality of Y electrodes crossing the X electrodes;
the plurality of wirings are respectively connected between corresponding electrodes of the plurality of X or Y electrodes and wiring terminals of the plurality of terminals;
a plurality of terminals provided in the peripheral region; a plurality of wirings, provided in the peripheral region, electrically connecting between the plurality of electrodes and the plurality of terminals respectively; and
a first side, a second side, a third side, and a fourth side, and four corners, a first corner, a second corner, a third corner, and a fourth corner, wherein the first corner is a corner between the first side and the second side, the second corner is a corner between the second side and the third side, the third corner is a corner between the third side and the fourth side, and the fourth corner is a corner between the fourth side and the first side;



a first outermost wiring of the plurality of wirings has a first outermost corner that is located along with the first corner or the second corner of the input region, and farthest from the first corner or the second corner of the input region;
a second outermost wiring of the plurality of wirings has a second outermost corner that is located along with the third corner or the fourth corner of the input region, and farthest from the third corner or the fourth corner of the input region; the plurality of wirings respectively has a conductive layer and a metal layer;

wherein a dummy wiring, which is not connected to any of the plurality of X electrodes or the plurality of Y electrodes, is provided in the peripheral region along with and outside of the first outermost corner of the first outermost wiring and the second outermost corner of the second outermost wiring of the plurality of wirings, wherein the dummy wiring has the metal layer,

wherein the corner of the dummy wiring bends at a right angle and has an outer edge, and wherein the outer edge of the corner of the dummy wiring has an obtuse angle.


an insulating film provided on the plurality of electrodes and the plurality of wirings, wherein the first electrode and the second electrode are connected by a connecting part, the connecting part is provided on the insulating film and contacts the first electrode and the second electrode through contact holes in the insulating film, the plurality of wirings respectively have a first conductive layer and a second conductive layer provided on the first conductive layer, the first conductive layer and the second conductive layer are directly contact each other, and a width in the first direction of the first conductive layer is larger than a width in the first direction of the second conductive layer.
Claims 1, 9, 16-17
Claims 1, 4-5, 8, 13, 16, 19
Claims 3, 5, 6, 11-14, 19-20
Claims 2-3, 14-15

Claim 1 of U.S. Patent No. 9,323,294 does not teach an insulating film provided on the plurality of electrodes and the plurality of wirings, wherein the first electrode and 
Matsuo discloses an insulating film (4b) provided on the plurality of electrodes (12a) and the plurality of wirings (911-919, 921-926, 971) (Figs. 2-3C, Pars. 43, 48), wherein the first electrode (12a) and the second electrode (12a) are connected by a connecting part (5a) (Figs. 2-3B, Par. 43), the connecting part (5a) is provided on the insulating film (4b) (Figs. 3-3C, Par. 43) contacts the first electrode (12a) and the second electrode (12a) through contact holes in the insulating film (4b) (Figs. 3A-3B, Par. 43), the plurality of wirings (911-919, 921-926, 971) respectively have a first conductive layer (9a) (Figs. 2, 3C, Par. 46).
AAPA discloses the plurality of wirings (ML) respectively have a first conductive layer (10) and a second conductive layer (11) provided on the first conductive layer (10) (Figs. 7-8 and 9D, Par. 13), the first conductive layer (10) and the second conductive layer (11) are directly contact each other (Figs. 7-8 and 9D, Par. 13); and a width in the first direction of the first conductive layer (10) is larger than a width in the first direction of the second conductive layer (11) (Figs. 7-9D, Pars. 13).
It would have been obvious to one of ordinary skill in the art to have modified claim 1 of U.S. Patent No. 9,323,294 with the teaching of Matsuo to provide a better 
As to claim 9, U.S. Patent No. 9,323,294 as modified discloses the other one of the first conductive layer (3a) and the second conductive layer (9a) of the first wiring has a second bending portion (upper left corner of 925) located between the touch detection region (10a) and the first bending portion (upper left corner of 926) (Fig. 2, Par. 46, 48). It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 9,323,294 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).
Claims 6-7, 10-12 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 12 and 14-18 of U.S. Patent No. U.S. Patent No. 9,323,294 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA); in view of U.S. Patent Application Publication No. US 2008/0278380 A1 to Miyoshi.
As to claim 6, U.S. Patent No. 9,323,294 as modified does not expressly disclose the first outer part has two bending points.
Miyoshi discloses the first outer part has two bending points (Fig. 1).  
It would have been obvious to one of ordinary skill in the art to have modified U.S. Patent No. 9,323,294 as modified with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 17, see claim 6.

As to claim 18, see claim 7.
As to claim 10, U.S. Patent No. 9,323,294 as modified does not expressly disclose a shape of the first bending portion is different from a shape of the second bending portion
Miyoshi discloses a shape of the first bending portion (corner ends of 22 or 21 is tapered) is different from a shape of the second bending portion (inner track corner is 90 degrees) (Miyoshi’s Fig. 1).  
It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 9,323,294 as modified with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 11, see claim 10.  U.S. Patent No. 9,323,294 as modified further discloses the second bending portion (Miyoshi’s inner track corner is 90 degrees, Matsuo’s upper left corner of 925 is 90 degrees) has a second inner part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48) and a second outer part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48), and a shape of the first outer part is different from a shape of the second outer part (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48). It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 9,323,294 as modified with the 
As to claim 12, U.S. Patent No. 9,323,294 as modified discloses a shape of the second inner part is the same as the shape of the second outer part (Matsuo’s Fig. 2, Par. 46, 48).  It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 9,323,294 as modified with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).

Claims 1-5, 8-9, 13-16 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, 9, 11, 13, 17 and 19-20, respectively, of U.S. Patent No. 9,804,723 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim an electrostatic capacitive coupling type touch panel with wirings of conductive and metal layers formed around input region.
For example:
9,804,723 claim 1 
17/193062 claim 1
An electrostatic capacitive coupling type touch panel comprising: a substrate having a rectangular shape; an input region including a plurality of electrodes; 


a peripheral region located around the touch detection region; a plurality of terminals provided in the peripheral region; a plurality of wirings, provided in the peripheral region, electrically connecting between the plurality of electrodes and the plurality of terminals respectively; and
wherein a dummy wiring, which is not connected to any of the plurality of electrodes, is provided in the peripheral region along with and outside of a corner of the input region, and connects a pair of connecting terminals, formed at both ends of the plurality of connecting terminals, 

a corner portion of the dummy wiring along the corner of the input region bends at a right angle and has an outer edge, the outer edge of the corner of the dummy wiring bends at an obtuse angle, and wherein the outer edge of the corner of the dummy wiring bends at a different angle than that which the dummy wiring bends.


an insulating film provided on the plurality of electrodes and the plurality of wirings, wherein the first electrode and the second electrode are connected by a 

Claims 1, 4-5, 8, 13, 16, 19
Claims 3, 5-6, 11, 13, 19-20
Claims 2-3, 14-15

Claim 1 of U.S. Patent No. 9,804,723 does not teach an insulating film provided on the plurality of electrodes and the plurality of wirings, wherein the first electrode and the second electrode are connected by a connecting part, the connecting part is provided on the insulating film and contacts the first electrode and the second electrode through contact holes in the insulating film, the plurality of wirings respectively have a first conductive layer and a second conductive layer provided on the first conductive layer, the first conductive layer and the second conductive layer are directly contact each other and a width in the first direction of the first conductive layer is larger than a width in the first direction of the second conductive layer.
Matsuo discloses an insulating film (4b) provided on the plurality of electrodes (12a) and the plurality of wirings (911-919, 921-926, 971) (Figs. 2-3C, Pars. 43, 48), 
AAPA discloses the plurality of wirings (ML) respectively have a first conductive layer (10) and a second conductive layer (11) provided on the first conductive layer (10) (Figs. 7-8 and 9D, Par. 13), the first conductive layer (10) and the second conductive layer (11) are directly contact each other (Figs. 7-8 and 9D, Par. 13); and a width in the first direction of the first conductive layer (10) is larger than a width in the first direction of the second conductive layer (11) (Figs. 7-9D, Pars. 13).
It would have been obvious to one of ordinary skill in the art to have modified claim 1 of U.S. Patent No. 9,804,723 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46) and so that a photolithographic technique can use thereby simplifying the manufacturing process as suggested by AAPA (Par. 12).
As to claim 9, U.S. Patent No. 9,804,723 as modified discloses the other one of the first conductive layer (3a) and the second conductive layer (9a) of the first wiring has a second bending portion (upper left corner of 925) located between the touch detection region (10a) and the first bending portion (upper left corner of 926) (Fig. 2, Par. 46, 48). It would have been obvious to one of ordinary skill in the art to have modified the claims .
Claims 6-7, 10-12 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 12 and 14-18 of U.S. Patent No. U.S. Patent No. 9,804,723 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA); in view of U.S. Patent Application Publication No. US 2008/0278380 A1 to Miyoshi.
As to claim 6, U.S. Patent No. 9,804,723 as modified does not expressly disclose the first outer part has two bending points.
Miyoshi discloses the first outer part has two bending points (Fig. 1).  
It would have been obvious to one of ordinary skill in the art to have modified U.S. Patent No. 9,804,723 as modified with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 17, see claim 6.
As to claim 7, U.S. Patent No. 9,804,723 as modified discloses the first inner part has only one bending point (Matsuo’s Fig. 2, Par. 46, 48).  It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 9,804,723 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).
As to claim 18, see claim 7.

Miyoshi discloses a shape of the first bending portion (corner ends of 22 or 21 is tapered) is different from a shape of the second bending portion (inner track corner is 90 degrees) (Miyoshi’s Fig. 1).  
It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 9,804,723 as modified with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 11, see claim 10.  U.S. Patent No. 9,804,723 as modified further discloses the second bending portion (Miyoshi’s inner track corner is 90 degrees, Matsuo’s upper left corner of 925 is 90 degrees) has a second inner part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48) and a second outer part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48), and a shape of the first outer part is different from a shape of the second outer part (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48). It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 9,804,723 as modified with the teaching of Matsuo and Miyoshi to provide a better connection to the terminals as suggested by Matsuo (Par. 46) and to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 12, U.S. Patent No. 9,804,723 as modified discloses a shape of the second inner part is the same as the shape of the second outer part (Matsuo’s Fig. 2, Par. 46, 48).  It would have been obvious to one of ordinary skill in the art to have .

Claims 1-5, 8-9, 13-16 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, 8-9, 11, 13, 17 and 19-20, respectively, of U.S. Patent No. 10,042,500 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim a touch panel with wirings of conductive and metal layers formed around input region.
For example:
10,042,500 claim 1 
17/193062 claim 1
An electrostatic capacitive coupling type touch panel comprising: a substrate having a rectangle shape; an input region including a plurality of electrodes; a peripheral region outside of the input region; and 
A display device with a touch panel, the touch panel comprising: a touch detection region including a plurality of electrodes having a first electrode and a second electrode arranged in a first direction; 
a plurality of connecting terminals formed in the peripheral region and arranged between a short edge of the substrate and the input region; a plurality of wirings formed in the peripheral region and electrically connecting between the plurality of electrodes and the plurality of connecting terminals respectively,
a peripheral region located around the touch detection region; a plurality of terminals provided in the peripheral region; a plurality of wirings, provided in the peripheral region, electrically connecting between the plurality of electrodes and the plurality of terminals respectively; and


a corner portion of the dummy wiring along the corner of the input region bends only once and has an outer edge, the outer edge of the corner portion of the upper conductive layer of the dummy wiring bends at an obtuse angle, an angle of the outer edge of the corner of the upper conductive layer is different than that of the lower conductive layer.


an insulating film provided on the plurality of electrodes and the plurality of wirings, wherein the first electrode and the second electrode are connected by a connecting part, the connecting part is provided on the insulating film and contacts the first electrode and the second electrode through contact holes in the insulating film, the plurality of wirings respectively have a first conductive layer and a second conductive layer provided on the first 

Claims 1, 4-5, 8, 13, 16, 19
Claims 3-6, 11, 13, 19-20
Claims 2-3, 14-15

Claim 1 of U.S. Patent No. 10,042,500 does not teach an insulating film provided on the plurality of electrodes and the plurality of wirings, wherein the first electrode and the second electrode are connected by a connecting part, the connecting part is provided on the insulating film and contacts the first electrode and the second electrode through contact holes in the insulating film, the plurality of wirings respectively have a first conductive layer and a second conductive layer provided on the first conductive layer, the first conductive layer and the second conductive layer are directly contact each other and a width in the first direction of the first conductive layer is larger than a width in the first direction of the second conductive layer.
Matsuo discloses an insulating film (4b) provided on the plurality of electrodes (12a) and the plurality of wirings (911-919, 921-926, 971) (Figs. 2-3C, Pars. 43, 48), wherein the first electrode (12a) and the second electrode (12a) are connected by a connecting part (5a) (Figs. 2-3B, Par. 43), the connecting part (5a) is provided on the insulating film (4b) (Figs. 3-3C, Par. 43) contacts the first electrode (12a) and the second electrode (12a) through contact holes in the insulating film (4b) (Figs. 3A-3B, Par. 43), the plurality of wirings (911-919, 921-926, 971) respectively have a first conductive layer (9a) (Figs. 2, 3C, Par. 46).

It would have been obvious to one of ordinary skill in the art to have modified claim 1 of U.S. Patent No. 10,042,500 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46) and so that a photolithographic technique can use thereby simplifying the manufacturing process as suggested by AAPA (Par. 12).
As to claim 9, U.S. Patent No. 10,042,500 as modified discloses the other one of the first conductive layer (3a) and the second conductive layer (9a) of the first wiring has a second bending portion (upper left corner of 925) located between the touch detection region (10a) and the first bending portion (upper left corner of 926) (Fig. 2, Par. 46, 48). It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,042,500 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).
Claims 6-7, 10-12 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 12 and 14-18 of U.S. Patent No. U.S. Patent No. 10,042,500 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted  in view of U.S. Patent Application Publication No. US 2008/0278380 A1 to Miyoshi.
As to claim 6, U.S. Patent No. 10,042,500 as modified does not expressly disclose the first outer part has two bending points.
Miyoshi discloses the first outer part has two bending points (Fig. 1).  
It would have been obvious to one of ordinary skill in the art to have modified U.S. Patent No. 10,042,500 as modified with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 17, see claim 6.
As to claim 7, U.S. Patent No. 10,042,500 as modified discloses the first inner part has only one bending point (Matsuo’s Fig. 2, Par. 46, 48).  It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,042,500 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).
As to claim 18, see claim 7.
As to claim 10, U.S. Patent No. 10,042,500 as modified does not expressly disclose a shape of the first bending portion is different from a shape of the second bending portion
Miyoshi discloses a shape of the first bending portion (corner ends of 22 or 21 is tapered) is different from a shape of the second bending portion (inner track corner is 90 degrees) (Miyoshi’s Fig. 1).  

As to claim 11, see claim 10.  U.S. Patent No. 10,042,500 as modified further discloses the second bending portion (Miyoshi’s inner track corner is 90 degrees, Matsuo’s upper left corner of 925 is 90 degrees) has a second inner part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48) and a second outer part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48), and a shape of the first outer part is different from a shape of the second outer part (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48). It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,042,500 as modified with the teaching of Matsuo and Miyoshi to provide a better connection to the terminals as suggested by Matsuo (Par. 46) and to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 12, U.S. Patent No. 10,042,500 as modified discloses a shape of the second inner part is the same as the shape of the second outer part (Matsuo’s Fig. 2, Par. 46, 48).  It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,042,500 as modified with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).

Claims 1-5, 8-9, 13-16 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, 9, 11, 13, , of U.S. Patent No. 10,152,189 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim a touch panel with wirings of conductive and metal layers formed around input region.
For example:
10,152,189 claim 1 
17/193062 claim 1
An electrostatic capacitive coupling type touch panel comprising: a substrate; an input region including a plurality of electrodes; a peripheral region outside of the input region; 
A display device with a touch panel, the touch panel comprising: a touch detection region including a plurality of electrodes having a first electrode and a second electrode arranged in a first direction; 
a plurality of connecting terminals formed in the peripheral region and arranged between a short edge of the substrate and the input region; and a plurality of wirings formed in the peripheral region and electrically connecting between the plurality of electrodes and the plurality of connecting terminals respectively,
a peripheral region located around the touch detection region; a plurality of terminals provided in the peripheral region; a plurality of wirings, provided in the peripheral region, electrically connecting between the plurality of electrodes and the plurality of terminals respectively; and
wherein a dummy wiring, which is not connected to any of the plurality of electrodes, is provided in the peripheral region along with and outside of a corner of the input region, and connects a pair of connecting terminals which are formed at both ends of the plurality of connecting terminals, a corner portion of the dummy 


an insulating film provided on the plurality of electrodes and the plurality of wirings, wherein the first electrode and the second electrode are connected by a connecting part, the connecting part is provided on the insulating film and contacts the first electrode and the second electrode through contact holes in the insulating film, the plurality of wirings respectively have a first conductive layer and a second conductive layer provided on the first conductive layer, the first conductive layer and the second conductive layer are directly contact each other, and a width in the first direction of the first conductive layer is larger than a width in the first direction of the second conductive layer.
Claims 1, 4, 9, 17
Claims 1, 4-5, 8, 13, 16, 19
Claims 3, 5-6, 11, 13, 19-20
Claim 2-3, 14-15

Claim 1 of U.S. Patent No. 10,152,189 does not teach an insulating film provided on the plurality of electrodes and the plurality of wirings, wherein the first electrode and 
Matsuo discloses an insulating film (4b) provided on the plurality of electrodes (12a) and the plurality of wirings (911-919, 921-926, 971) (Figs. 2-3C, Pars. 43, 48), wherein the first electrode (12a) and the second electrode (12a) are connected by a connecting part (5a) (Figs. 2-3B, Par. 43), the connecting part (5a) is provided on the insulating film (4b) (Figs. 3-3C, Par. 43) contacts the first electrode (12a) and the second electrode (12a) through contact holes in the insulating film (4b) (Figs. 3A-3B, Par. 43), the plurality of wirings (911-919, 921-926, 971) respectively have a first conductive layer (9a) (Figs. 2, 3C, Par. 46).
AAPA discloses the plurality of wirings (ML) respectively have a first conductive layer (10) and a second conductive layer (11) provided on the first conductive layer (10) (Figs. 7-8 and 9D, Par. 13), the first conductive layer (10) and the second conductive layer (11) are directly contact each other (Figs. 7-8 and 9D, Par. 13); and a width in the first direction of the first conductive layer (10) is larger than a width in the first direction of the second conductive layer (11) (Figs. 7-9D, Pars. 13).
It would have been obvious to one of ordinary skill in the art to have modified claim 1 of U.S. Patent No. 10,152,189 with the teaching of Matsuo to provide a better 
As to claim 9, U.S. Patent No. 10,152,189 as modified discloses the other one of the first conductive layer (3a) and the second conductive layer (9a) of the first wiring has a second bending portion (upper left corner of 925) located between the touch detection region (10a) and the first bending portion (upper left corner of 926) (Fig. 2, Par. 46, 48). It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,152,189 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).
Claims 6-7, 10-12 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 12 and 14-18 of U.S. Patent No. U.S. Patent No. 10,152,189 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA); in view of U.S. Patent Application Publication No. US 2008/0278380 A1 to Miyoshi.
As to claim 6, U.S. Patent No. 10,152,189 as modified does not expressly disclose the first outer part has two bending points.
Miyoshi discloses the first outer part has two bending points (Fig. 1).  
It would have been obvious to one of ordinary skill in the art to have modified U.S. Patent No. 10,152,189 as modified with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 17, see claim 6.

As to claim 18, see claim 7.
As to claim 10, U.S. Patent No. 10,152,189 as modified does not expressly disclose a shape of the first bending portion is different from a shape of the second bending portion
Miyoshi discloses a shape of the first bending portion (corner ends of 22 or 21 is tapered) is different from a shape of the second bending portion (inner track corner is 90 degrees) (Miyoshi’s Fig. 1).  
It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,152,189 as modified with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 11, see claim 10.  U.S. Patent No. 10,152,189 as modified further discloses the second bending portion (Miyoshi’s inner track corner is 90 degrees, Matsuo’s upper left corner of 925 is 90 degrees) has a second inner part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48) and a second outer part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48), and a shape of the first outer part is different from a shape of the second outer part (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48). It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,152,189 as modified with the 
As to claim 12, U.S. Patent No. 10,152,189 as modified discloses a shape of the second inner part is the same as the shape of the second outer part (Matsuo’s Fig. 2, Par. 46, 48).  It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,152,189 as modified with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).

Claims 1-5, 8-9, 13-16 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, 9, 11-13, 17 and 19-20, respectively, of U.S. Patent No. 10/261,647 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim a touch panel with wirings of conductive and metal layers formed around input region.
For example:
10/261,647 claim 1 
17/193062 claim 1
A display device with a touch panel, the touch panel comprising: a substrate; an input region including a plurality of electrodes; a peripheral region outside of the input region; 
A display device with a touch panel, the touch panel comprising: a touch detection region including a plurality of electrodes having a first electrode and a second electrode arranged in a first 

a plurality of terminals provided in the peripheral region; a plurality of wirings, provided in the peripheral region, electrically connecting between the plurality of electrodes and the plurality of terminals respectively; and
wherein a dummy wiring, which is not connected to any of the plurality of electrodes, is provided in the peripheral region along with and outside of a corner of the input region, a corner portion of the dummy wiring along the corner of the input region bends only once at a first angle and has an outer edge, the outer edge of the corner portion of the dummy wiring has an obtuse angle, and the first angle is smaller than the obtuse angle


an insulating film provided on the plurality of electrodes and the plurality of wirings, wherein the first electrode and the second electrode are connected by a connecting part, the connecting part is provided on the insulating film and contacts the first electrode and the 

Claims 1, 4-5, 8, 13, 16, 19
Claims 3, 5-6, 11-13, 19-20
Claims 2-3, 14-15

Claim 1 of U.S. Patent No. 10/261,647 does not teach an insulating film provided on the plurality of electrodes and the plurality of wirings, wherein the first electrode and the second electrode are connected by a connecting part, the connecting part is provided on the insulating film and contacts the first electrode and the second electrode through contact holes in the insulating film, the plurality of wirings respectively have a first conductive layer and a second conductive layer provided on the first conductive layer, the first conductive layer and the second conductive layer are directly contact each other and a width in the first direction of the first conductive layer is larger than a width in the first direction of the second conductive layer.
Matsuo discloses an insulating film (4b) provided on the plurality of electrodes (12a) and the plurality of wirings (911-919, 921-926, 971) (Figs. 2-3C, Pars. 43, 48), wherein the first electrode (12a) and the second electrode (12a) are connected by a connecting part (5a) (Figs. 2-3B, Par. 43), the connecting part (5a) is provided on the 
AAPA discloses the plurality of wirings (ML) respectively have a first conductive layer (10) and a second conductive layer (11) provided on the first conductive layer (10) (Figs. 7-8 and 9D, Par. 13), the first conductive layer (10) and the second conductive layer (11) are directly contact each other (Figs. 7-8 and 9D, Par. 13); and a width in the first direction of the first conductive layer (10) is larger than a width in the first direction of the second conductive layer (11) (Figs. 7-9D, Pars. 13).
It would have been obvious to one of ordinary skill in the art to have modified claim 1 of U.S. Patent No. 10,261,647 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46) and so that a photolithographic technique can use thereby simplifying the manufacturing process as suggested by AAPA (Par. 12).
As to claim 9, U.S. Patent No. 10,261,647 as modified discloses the other one of the first conductive layer (3a) and the second conductive layer (9a) of the first wiring has a second bending portion (upper left corner of 925) located between the touch detection region (10a) and the first bending portion (upper left corner of 926) (Fig. 2, Par. 46, 48). It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10/261,647 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).
s 6-7, 10-12 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 12 and 14-18 of U.S. Patent No. U.S. Patent No. 10,261,647 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA); in view of U.S. Patent Application Publication No. US 2008/0278380 A1 to Miyoshi.
As to claim 6, U.S. Patent No. 10,261,647 as modified does not expressly disclose the first outer part has two bending points.
Miyoshi discloses the first outer part has two bending points (Fig. 1).  
It would have been obvious to one of ordinary skill in the art to have modified U.S. Patent No. 10,261,647as modified with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 17, see claim 6.
As to claim 7, U.S. Patent No. 10,261,647 as modified discloses the first inner part has only one bending point (Matsuo’s Fig. 2, Par. 46, 48).  It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,261,647with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).
As to claim 18, see claim 7.
As to claim 10, U.S. Patent No. 10,261,647 as modified does not expressly disclose a shape of the first bending portion is different from a shape of the second bending portion
 a shape of the first bending portion (corner ends of 22 or 21 is tapered) is different from a shape of the second bending portion (inner track corner is 90 degrees) (Miyoshi’s Fig. 1).  
It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,261,647 as modified with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 11, see claim 10.  U.S. Patent No. 10,261,647 as modified further discloses the second bending portion (Miyoshi’s inner track corner is 90 degrees, Matsuo’s upper left corner of 925 is 90 degrees) has a second inner part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48) and a second outer part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48), and a shape of the first outer part is different from a shape of the second outer part (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48). It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,261,647 as modified with the teaching of Matsuo and Miyoshi to provide a better connection to the terminals as suggested by Matsuo (Par. 46) and to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 12, U.S. Patent No. 10,261,647 as modified discloses a shape of the second inner part is the same as the shape of the second outer part (Matsuo’s Fig. 2, Par. 46, 48).  It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,261,647 as modified with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).
s 1-5, 8-9, 13-16 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, 9, 11, 13, 17 and 19-20, respectively, of U.S. Patent No. 10,379,690 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim a touch panel with wirings of conductive and metal layers formed around input region.
For example:
10/379,690 claim 1 
17/193062 claim 1
A touch panel comprising: a substrate; an input region including a plurality of electrodes; a peripheral region outside of the input region;
A display device with a touch panel, the touch panel comprising: a touch detection region including a plurality of electrodes having a first electrode and a second electrode arranged in a first direction; a peripheral region located around the touch detection region; 
a plurality of connecting terminals formed in the peripheral region; and a plurality of wirings formed in the peripheral region and electrically connecting the plurality of electrodes respectively, wherein each of the plurality of electrodes has an electrode part, a width of the electrode part is wider than that of the plurality of wirings;
a plurality of terminals provided in the peripheral region; a plurality of wirings, provided in the peripheral region, electrically connecting between the plurality of electrodes and the plurality of terminals respectively; and
wherein a dummy wiring, which is not connected to any of the plurality of electrodes, is provided in the peripheral 


an insulating film provided on the plurality of electrodes and the plurality of wirings, wherein the first electrode and the second electrode are connected by a connecting part, the connecting part is provided on the insulating film and contacts the first electrode and the second electrode through contact holes in the insulating film, the plurality of wirings respectively have a first conductive layer and a second conductive layer provided on the first conductive layer, the first conductive layer and the second conductive layer are directly contact each other, and a width in the first direction of the first conductive layer is larger than a width in the first direction of the second conductive layer.
Claims 1, 4, 9, 17
Claims 1, 4-5, 8, 13, 16, 19
Claims 3, 5-6, 11, 13, 19-20
Claims 2-3, 14-15


Matsuo discloses an insulating film (4b) provided on the plurality of electrodes (12a) and the plurality of wirings (911-919, 921-926, 971) (Figs. 2-3C, Pars. 43, 48), wherein the first electrode (12a) and the second electrode (12a) are connected by a connecting part (5a) (Figs. 2-3B, Par. 43), the connecting part (5a) is provided on the insulating film (4b) (Figs. 3-3C, Par. 43) contacts the first electrode (12a) and the second electrode (12a) through contact holes in the insulating film (4b) (Figs. 3A-3B, Par. 43), the plurality of wirings (911-919, 921-926, 971) respectively have a first conductive layer (9a) (Figs. 2, 3C, Par. 46).
AAPA discloses the plurality of wirings (ML) respectively have a first conductive layer (10) and a second conductive layer (11) provided on the first conductive layer (10) (Figs. 7-8 and 9D, Par. 13), the first conductive layer (10) and the second conductive layer (11) are directly contact each other (Figs. 7-8 and 9D, Par. 13); and a width in the first direction of the first conductive layer (10) is larger than a width in the first direction of the second conductive layer (11) (Figs. 7-9D, Pars. 13).

As to claim 9, U.S. Patent No. 10,379,690 as modified discloses the other one of the first conductive layer (3a) and the second conductive layer (9a) of the first wiring has a second bending portion (upper left corner of 925) located between the touch detection region (10a) and the first bending portion (upper left corner of 926) (Fig. 2, Par. 46, 48). It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,379,690 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).
Claims 6-7, 10-12 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 12 and 14-18 of U.S. Patent No. U.S. Patent No. 10,379,690 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA); in view of U.S. Patent Application Publication No. US 2008/0278380 A1 to Miyoshi.
As to claim 6, U.S. Patent No. 10,379,690 as modified does not expressly disclose the first outer part has two bending points.
Miyoshi discloses the first outer part has two bending points (Fig. 1).  

As to claim 17, see claim 6.
As to claim 7, U.S. Patent No. 10,379,690 as modified discloses the first inner part has only one bending point (Matsuo’s Fig. 2, Par. 46, 48).  It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,379,690 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).
As to claim 18, see claim 7.
As to claim 10, U.S. Patent No. 10,379,690 as modified does not expressly disclose a shape of the first bending portion is different from a shape of the second bending portion
Miyoshi discloses a shape of the first bending portion (corner ends of 22 or 21 is tapered) is different from a shape of the second bending portion (inner track corner is 90 degrees) (Miyoshi’s Fig. 1).  
It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,379,690 as modified with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 11, see claim 10.  U.S. Patent No. 10,379,690 as modified further discloses the second bending portion (Miyoshi’s inner track corner is 90 degrees, Matsuo’s upper left corner of 925 is 90 degrees) has a second inner part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48) and a second outer part which 
As to claim 12, U.S. Patent No. 10,379,690 as modified discloses a shape of the second inner part is the same as the shape of the second outer part (Matsuo’s Fig. 2, Par. 46, 48).  It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,379,690 as modified with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).

Claims 1-5, 8-9, 13-16 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, 9, 11, 13, 17 and 19-20, respectively, of U.S. Patent Application No. 10,564,789 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim a touch panel with wirings of conductive and metal layers formed around input region.
For example:
10,564,789 claim 1 
17/193062 claim 1

A display device with a touch panel, the touch panel comprising: a touch detection region including a plurality of electrodes having a first electrode and a second electrode arranged in a first direction; a peripheral region located around the touch detection region; 
a plurality of connecting terminals formed in the peripheral region; and a plurality of wirings formed in the peripheral region and electrically connecting the plurality of electrodes respectively, 
a plurality of terminals provided in the peripheral region; a plurality of wirings, provided in the peripheral region, electrically connecting between the plurality of electrodes and the plurality of terminals respectively; and
wherein each of the plurality of electrodes has an electrode part, a width of the electrode part is wider than that of the plurality of wirings, wherein a dummy wiring, which is not connected to any of the plurality of electrodes, is provided in the peripheral region along with and outside of a corner of the input region, and the plurality of electrodes and the plurality of wirings are made of a same material; a corner portion of the dummy wiring along the corner of the input region bends only once at a first angle and has an outer edge, the outer edge of the corner portion of the dummy wiring has an obtuse angle, the first angle is smaller than the obtuse angle,


an insulating film provided on the plurality of electrodes and the plurality of wirings, wherein the first electrode and the second electrode are connected by a connecting part, the connecting part is provided on the insulating film and contacts the first electrode and the second electrode through contact holes in the insulating film, the plurality of wirings respectively have a first conductive layer and a second conductive layer provided on the first conductive layer, the first conductive layer and the second conductive layer are directly contact each other, and a width in the first direction of the first conductive layer is larger than a width in the first direction of the second conductive layer.
Claims 1, 4, 9, 17
Claims 1, 4-5, 8, 13, 16, 19
Claims 3, 5-6, 11, 13, 19-20
Claims 2-3, 14-15

Claim 1 of U.S. Patent No. 10,564,789  does not teach an insulating film provided on the plurality of electrodes and the plurality of wirings, wherein the first electrode and the second electrode are connected by a connecting part, the connecting part is provided on the insulating film and contacts the first electrode and the second electrode through contact holes in the insulating film, the plurality of wirings respectively have a first conductive layer and a second conductive layer provided on the first conductive layer, the first conductive layer and the second conductive layer are directly contact 
Matsuo discloses an insulating film (4b) provided on the plurality of electrodes (12a) and the plurality of wirings (911-919, 921-926, 971) (Figs. 2-3C, Pars. 43, 48), wherein the first electrode (12a) and the second electrode (12a) are connected by a connecting part (5a) (Figs. 2-3B, Par. 43), the connecting part (5a) is provided on the insulating film (4b) (Figs. 3-3C, Par. 43) contacts the first electrode (12a) and the second electrode (12a) through contact holes in the insulating film (4b) (Figs. 3A-3B, Par. 43), the plurality of wirings (911-919, 921-926, 971) respectively have a first conductive layer (9a) (Figs. 2, 3C, Par. 46).
AAPA discloses the plurality of wirings (ML) respectively have a first conductive layer (10) and a second conductive layer (11) provided on the first conductive layer (10) (Figs. 7-8 and 9D, Par. 13), the first conductive layer (10) and the second conductive layer (11) are directly contact each other (Figs. 7-8 and 9D, Par. 13); and a width in the first direction of the first conductive layer (10) is larger than a width in the first direction of the second conductive layer (11) (Figs. 7-9D, Pars. 13).
It would have been obvious to one of ordinary skill in the art to have modified claim 1 of U.S. Patent No. 10,564,789 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46) and so that a photolithographic technique can use thereby simplifying the manufacturing process as suggested by AAPA (Par. 12).
As to claim 9, U.S. Patent No. 10,564,789 as modified discloses the other one of the first conductive layer (3a) and the second conductive layer (9a) of the first wiring has .
Claims 6-7, 10-12 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 12 and 14-18 of U.S. Patent No. U.S. Patent No. 10,564,789 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA); in view of U.S. Patent Application Publication No. US 2008/0278380 A1 to Miyoshi.
As to claim 6, U.S. Patent No. 10,564,789 as modified does not expressly disclose the first outer part has two bending points.
Miyoshi discloses the first outer part has two bending points (Fig. 1).  
It would have been obvious to one of ordinary skill in the art to have modified U.S. Patent No. 10,564,789 as modified with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 17, see claim 6.
As to claim 7, U.S. Patent No. 10,564,789 as modified discloses the first inner part has only one bending point (Matsuo’s Fig. 2, Par. 46, 48).  It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,564,789 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).

As to claim 10, U.S. Patent No. 10,564,789 as modified does not expressly disclose a shape of the first bending portion is different from a shape of the second bending portion
Miyoshi discloses a shape of the first bending portion (corner ends of 22 or 21 is tapered) is different from a shape of the second bending portion (inner track corner is 90 degrees) (Miyoshi’s Fig. 1).  
It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,564,789 as modified with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 11, see claim 10.  U.S. Patent No. 10,564,789 as modified further discloses the second bending portion (Miyoshi’s inner track corner is 90 degrees, Matsuo’s upper left corner of 925 is 90 degrees) has a second inner part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48) and a second outer part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48), and a shape of the first outer part is different from a shape of the second outer part (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48). It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,564,789 as modified with the teaching of Matsuo and Miyoshi to provide a better connection to the terminals as suggested by Matsuo (Par. 46) and to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 12, U.S. Patent No. 10,564,789 as modified discloses a shape of the second inner part is the same as the shape of the second outer part (Matsuo’s Fig. 2,  of U.S. Patent No. 10,564,789 as modified with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).
Claims 1-5, 8-9, 12-16 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 7, 13-19, respectively, of U.S. Patent Application No. 10,969 919 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim a touch panel with wirings of conductive and metal layers formed around input region.
For example:
10,969 919 claim 1 
17/193062 claim 1
A touch panel comprising: a substrate; a touch detection region including a plurality of electrodes; a peripheral region located around the touch detection region; 
A display device with a touch panel, the touch panel comprising: a touch detection region including a plurality of electrodes having a first electrode and a second electrode arranged in a first direction; a peripheral region located around the touch detection region; 
a plurality of terminals including a first terminal and a second terminal and located between the touch detection region and an edge of the substrate;
a plurality of terminals provided in the peripheral region; a plurality of wirings, provided in the peripheral region, electrically connecting between the plurality of electrodes and the plurality of terminals respectively; and



an insulating film provided on the plurality of electrodes and the plurality of wirings, wherein the first electrode and the second electrode are connected by a connecting part, the connecting part is provided on the insulating film and contacts the first electrode and the second electrode through contact holes in the insulating film, the plurality of wirings respectively have a first conductive layer and a second conductive layer provided on the first 

Claims 1, 4-5, 8, 13, 16, 19
Claims 7, 14
Claims 12

Claim 1 of U.S. Patent No. 10,969 919 does not teach an insulating film provided on the plurality of electrodes and the plurality of wirings, wherein the first electrode and the second electrode are connected by a connecting part, the connecting part is provided on the insulating film and contacts the first electrode and the second electrode through contact holes in the insulating film, the plurality of wirings respectively have a first conductive layer and a second conductive layer provided on the first conductive layer, the first conductive layer and the second conductive layer are directly contact each other and a width in the first direction of the first conductive layer is larger than a width in the first direction of the second conductive layer.
Matsuo discloses an insulating film (4b) provided on the plurality of electrodes (12a) and the plurality of wirings (911-919, 921-926, 971) (Figs. 2-3C, Pars. 43, 48), wherein the first electrode (12a) and the second electrode (12a) are connected by a connecting part (5a) (Figs. 2-3B, Par. 43), the connecting part (5a) is provided on the insulating film (4b) (Figs. 3-3C, Par. 43) contacts the first electrode (12a) and the second electrode (12a) through contact holes in the insulating film (4b) (Figs. 3A-3B, Par. 43), the plurality of wirings (911-919, 921-926, 971) respectively have a first conductive layer (9a) (Figs. 2, 3C, Par. 46).

It would have been obvious to one of ordinary skill in the art to have modified claim 1 of U.S. Patent No. 10,969 919 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46) and so that a photolithographic technique can use thereby simplifying the manufacturing process as suggested by AAPA (Par. 12).
As to claim 2, U.S. Patent No. 10,969 919 as modified discloses the first conductive layer (3a) is a transparent conductive film layer (Matsuo’s Par. 47).  It would have been obvious to one of ordinary skill in the art to have modified claim 1 of U.S. Patent No. 10,969 919 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).
As to claim 14, see claim 2.
As to claim 3, U.S. Patent No. 10,969 919 as modified discloses the second conductive layer (9a) is a metal layer (Matsuo’s Par. 46).  It would have been obvious to one of ordinary skill in the art to have modified claim 1 of U.S. Patent No. 10,969 919 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).
As to claim 15, see claim 3.
 the other one of the first conductive layer (3a) and the second conductive layer (9a) of the first wiring has a second bending portion (upper left corner of 925) located between the touch detection region (10a) and the first bending portion (upper left corner of 926) (Fig. 2, Par. 46, 48). It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,969 919 with the teaching of Matsuo to provide a better connection to the terminals as suggested by Matsuo (Par. 46).
Claims 6-7, 10-11 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 12 and 14-18 of U.S. Patent No. U.S. Patent No. 10,969 919 in view of U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA); in view of U.S. Patent Application Publication No. US 2008/0278380 A1 to Miyoshi.
As to claim 6, U.S. Patent No. 10,969 919 as modified does not expressly disclose the first outer part has two bending points.
Miyoshi discloses the first outer part has two bending points (Fig. 1).  
It would have been obvious to one of ordinary skill in the art to have modified U.S. Patent No. 10,969 919 as modified with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 17, see claim 6.
As to claim 7, U.S. Patent No. 10,969 919 as modified discloses the first inner part has only one bending point (Matsuo’s Fig. 2, Par. 46, 48).  It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 
As to claim 18, see claim 7.
As to claim 10, U.S. Patent No. 10,969 919 as modified does not expressly disclose a shape of the first bending portion is different from a shape of the second bending portion
Miyoshi discloses a shape of the first bending portion (corner ends of 22 or 21 is tapered) is different from a shape of the second bending portion (inner track corner is 90 degrees) (Miyoshi’s Fig. 1).  
It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,969 919 as modified with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 11, see claim 10.  U.S. Patent No. 10,969 919 as modified further discloses the second bending portion (Miyoshi’s inner track corner is 90 degrees, Matsuo’s upper left corner of 925 is 90 degrees) has a second inner part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48) and a second outer part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48), and a shape of the first outer part is different from a shape of the second outer part (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48). It would have been obvious to one of ordinary skill in the art to have modified the claims of U.S. Patent No. 10,969 919 as modified with the teaching of Matsuo and Miyoshi to provide a better connection to the terminals as suggested by Matsuo (Par. 46) and to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an end of the second insulating film is between the end of the first insulating film and the plurality of terminals” of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because -the unlabeled rectangular box(es) shown in the drawings (e.g. Figs. 1, 5, 7) should be provided with descriptive text labels (e.g. terminals).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4, 9 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA).

Matsuo does not expressly disclose the plurality of wirings respectively have a second conductive layer provided on the first conductive layer, the first conductive layer and the second conductive layer are directly contact each other; and a width in the first direction of the first conductive layer is larger than a width in the first direction of the second conductive layer.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Matsuo with the teaching of AAPA so that a photolithographic technique can use thereby simplifying the manufacturing process as suggested by AAPA (Par. 12).
As to claim 2, Matsuo discloses the first conductive layer (AAPA’s 10) is a transparent conductive film layer (AAPA Figs. 7-8, 9D, Par. 13).  It would have been obvious to one of ordinary skill in the art to have modified Matsuo with the teaching of AAPA so that a photolithographic technique can use thereby simplifying the manufacturing process as suggested by AAPA (Par. 12).
As to claim 3, Matsuo discloses the second conductive layer (AAPA’s 11) is a metal layer AAPA Figs. 7-8, 9D, Par. 13).  It would have been obvious to one of ordinary skill in the art to have modified Matsuo with the teaching of AAPA so that a photolithographic technique can use thereby simplifying the manufacturing process as suggested by AAPA (Par. 12).
As to claim 4, Matsuo discloses each of the plurality of terminals (19a) has a first terminal (19a) (Figs. 2, 3C, Par. 46), each of the plurality of wirings (911-919, 921-926, 971) has a first wiring (926) connected to the first terminal (19a) (Figs. 2, 3C, Pars. 46, 
As to claim 13, see claims 1 and 4.  Matsuo further discloses the insulating film is a first insulating film (4b) covering the first wiring (e.g. 926, 9a) (Figs. 2, 3C, Pars. 46, 48); and a second insulating film (2a) covering the connecting part (5a) (Figs. 2-3B, Pars. 46, 47, 48), an end of the first insulating film (4b) is covered by the second insulation film (2a) (Figs. 2-3B, Pars. 46, 47, 48), an end of the second insulating film (2b) is between the end of the first insulating film (4b) and the plurality of terminals (19a) (Figs. 2-3B, Pars. 46, 47, 48). 
As to claim 9, Matsuo discloses the other one of the first conductive layer (Matsuo’s 9a, AAPA 10) and the second conductive layer (AAPA’s 11) of the first wiring has a second bending portion (Matsuo’s upper left corner of 925) located between the touch detection region (10a) and the first bending portion (Matsuo’s upper left corner of 926) (Matsuo’s Fig. 2, Par. 46, 48, AAPA Figs. 7-8, 9D, Par. 13).  It would have been obvious to one of ordinary skill in the art to have modified Matsuo with the teaching of AAPA so that a photolithographic technique can use thereby simplifying the manufacturing process as suggested by AAPA (Par. 12).
As to claim 14, see claim 2.
.

Claim 5-8, 10-12 and 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2009/0244021 A1 to Matsuo et al. (Matsuo) and Applicant Admitted Prior Art (AAPA); in view of U.S. Patent Application Publication No. US 2008/0278380 A1 to Miyoshi.
As to claim 5, Matsuo discloses the first bending portion (Matsuo’s upper left corner of 926, AAPA’s bent portion of ML) has a first inner part which bends and a first outer part which bends (Matsuo’s Fig. 2, Par. 46, 48, AAPA’s Figs. 7-8, 9D, Par. 13).  It would have been obvious to one of ordinary skill in the art to have modified Matsuo with the teaching of AAPA so that a photolithographic technique can use thereby simplifying the manufacturing process as suggested by AAPA (Par. 12). 
Matsuo does not expressly disclose an angle of the first inner part is smaller than an angle of the first outer part in a planar view.  
Miyoshi discloses an angle of the first inner part is smaller than an angle of the first outer part in a planar view (the outermost L-shaped wiring pattern (21, 22) has a tapered shaped corner in the shape of the edge of the board (12) (Fig. 1).	
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Matsuo with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 16, see claim 5.
As to claim 10, see claim 5.  Matsuo as modified discloses a shape of the first bending portion (Miyoshi’s corner ends of 22 or 21 is tapered) is different from a shape 
As to claim 11, see claim 5.  Matsuo as modified discloses the second bending portion (Miyoshi’s inner track corner is 90 degrees, Matsuo’s upper left corner of 925 is 90 degrees) has a second inner part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48) and a second outer part which bends (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48), and a shape of the first outer part is different from a shape of the second outer part (Miyoshi’s Fig. 1, see also Matsuo’s Fig. 2, Par. 46, 48).  It would have been obvious to one of ordinary skill in the art to have modified Matsuo with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 6, Matsuo as modified discloses the first outer part has two bending points (Miyoshi’s Fig. 1).  It would have been obvious to one of ordinary skill in the art to have modified Matsuo with the teaching of Miyoshi to achieve a bilaterally symmetrically shape as suggested by Miyoshi (Fig. 1, Par. 34).
As to claim 17, see claim 6.
As to claim 7, Matsuo discloses the first inner part has only one bending point (Fig. 2, Par. 46, 48).  
As to claim 18, see claim 7.

As to claim 19, see claim 8.
As to claim 12, Matsuo discloses a shape of the second inner part is the same as the shape of the second outer part (Matsuo’s Fig. 2, Par. 46, 48, AAPA’s Figs. 7-8, Par. 13).  It would have been obvious to one of ordinary skill in the art to have modified Matsuo with the teaching of AAPA so that a photolithographic technique can use thereby simplifying the manufacturing process as suggested by AAPA (Par. 12). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,844,506 to Binstead teaches a touchpad with electrodes that is tapered at the corners. 
US 9,262,019 to Guard et al. teaches a touch sensor with conductive lines having different widths
2009/0315854 A1 to Matsuo teaches a capacitance input device with multilayers of electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692